COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                                §
                                                                 No. 08-14-00223-CR
IN RE: DOUGLAS WAYNE JENKINS,                   §
                                                           AN ORIGINAL PROCEEDING
                   Relator.                     §
                                                                  IN MANDAMUS
                                                §

                                                §

                                                §

                                MEMORANDUM OPINION

       Douglas Wayne Jenkins, Relator, has filed a petition for writ of mandamus against the

Honorable Pedro Gomez, Judge of the 112th District Court of Pecos County, Texas, asking that

we order Respondent to rule on a petition for writ of habeas corpus. We deny mandamus relief.

       A party seeking a writ of mandamus in a criminal case must make two showings: (1) that

there is no adequate remedy at law to redress the alleged harm; and (2) that the act the relator

seeks to compel is ministerial rather than discretionary in nature. See e.g. Board of Pardons and

Paroles ex rel. Keene v. Court of Appeals for the Eighth District, 910 S.W.2d 481, 483

(Tex.Crim.App. 1995) (orig. proceeding); In re State of Texas, 304 S.W.3d 581, 583 (Tex.App.--

El Paso 2010, orig. proceeding). Although mandamus will not issue to compel a particular result

in what is manifestly a discretionary decision, mandamus may be appropriate to impel

consideration of a motion or the issuance of a ruling, the doing of which is not discretionary.
White v. Reiter, 640 S.W.2d 586, 593-94 (Tex.Crim.App. 1982); State ex rel. Rodriguez, 196
S.W.3d 454, 458 (Tex.App.--El Paso 2006, orig. proceeding).

       Relator asks us to compel Respondent to rule on a pending Article 11.07 writ application.

The Court of Criminal Appeals has exclusive jurisdiction in final post-conviction habeas corpus

proceedings. TEX.CODE CRIM. PROC. ANN. art. 11.07 (West Supp. 2013); Padieu v. Court of

Appeals of Texas, Fifth District, 392 S.W.3d 115, 117 (Tex.Crim.App. 2013); In re McAfee, 53
S.W.3d 715, 717 (Tex.App.--Houston [1st Dist.] 2001, orig. proceeding). Any complaints about

action or inaction on a pending Article 11.07 writ application must be brought by mandamus to

the Court of Criminal Appeals. In re McAfee, 53 S.W.3d at 717. Accordingly, we deny the

relief requested.



                                            GUADALUPE RIVERA, Justice
August 6, 2014

Before McClure, C.J., Rivera, and Rodriguez, JJ.

(Do Not Publish)




                                               2